 



CONVERSION AGREEMENT

 

THIS CONVERSION AGREEMENT (the “Agreement”) is made and entered into effective
as of August 23, 2017, by and between Blink Charging Co. (f/k/a Car Charging
Group, Inc.), a Nevada corporation (the “Company”) and BLNK Holdings LLC, a
Delaware limited liability company (“BLNK”).

 

WHEREAS, the Company is currently in the process of pursuing: (i) a public
offering of its securities; and (ii) the listing of its shares of common stock
on the Nasdaq Capital Market or other national securities exchange
(collectively, the “Offering”);

 

WHEREAS, Joseph Gunnar & Co (the “Underwriter”) is leading the Offering;

 

WHEREAS, BLNK has lent money to the Company on six separate occasions from
February 2017 through August 2017 and, collectively, the Company owes BLNK
$209,442 in principal and interest (the “Debt”) pursuant to those certain
promissory notes issued by the Company to BLNK (the “Notes”); and

 

WHEREAS, in connection with the Offering, the Underwriter has asked the Company
and BLNK to convert the Debt into securities of the Company.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.Conversion of the Debt. The Company and BLNK hereby agree that upon the
closing of the Offering, the Debt shall be converted into that number of shares
of the Company’s common stock, par value $0.001 per share (the “Common Stock”),
determined by the following formula: the Debt amount (i) multiplied by a factor
of 115 and then (ii) divided by 80% of the per share price of Common Stock or
the per unit price of the units sold in the Offering (the “Automatic
Conversion”). Upon the triggering of the Automatic Conversion, the Company shall
send BLNK prompt written notice (the “Automatic Conversion Notice”) specifying
the conversion price and date upon which such conversion was effective (the
“Effective Date”) and the number of restricted shares of Common Stock to be
issued to BLNK upon conversion. The conversion price shall be specified in the
Automatic Conversion Notice.

 

2.Modification of Terms. If, and whenever, prior to the Effective Date, the
Company, pursuant to a conversion agreement (whether entered into prior to, on,
or after August 23, 2017) for any securities of the Company including, but not
limited to, a warrant, option, a convertible note, or convertible preferred
stock, is notified of and implements a conversion that is or will be more
favorable to the holder of such securities than the terms of conversion for BLNK
in Section 1 of the Agreement, then (i) the Company shall provide notice thereof
to BLNK following the occurrence thereof and (ii) the terms of conversion in
Section 1 shall be, without any further action by BLNK or the Company,
automatically amended and modified in an economically and legally equivalent
manner such that BLNK shall receive the benefit of the more favorable terms set
forth in any such conversion agreement.

 

3.Expiration of this Agreement. If the Offering does not close by 5:00 PM
Eastern Standard Time on December 29, 2017, this Agreement shall expire and the
Company shall again owe the Debt, without any further interest, to BLNK.

 

4.Conflicts. In the event that there is a conflict between the provisions of
this Agreement and the Notes, the terms stated herein shall prevail.

 

1

 

 

5.Counterparts. This Agreement may be executed in any number of counterparts,
including facsimile and scanned versions, each of which when so executed shall
be deemed an original and all of which shall constitute together one and the
same instrument, and shall be effective upon execution by all of the parties.

 

IN WITNESS WHEREOF, the parties have executed this Conversion Agreement.

 

BLINK CHARGING CO.   BLNK HOLDINGS LLC         By:         Michael J. Calise,
Chief Executive Officer   [Name, Title]

 



2

 

 

